Title: Thomas Jefferson to Francis Adrian Van der Kemp, 30 July 1816
From: Jefferson, Thomas
To: Van der Kemp, Francis Adrian


          
            Dear Sir
            Monticello July 30. 16.
          
          Your favor of July 14. is recieved, and I am entirely satisfied with the disposition you have made of the Syllabus, keeping my name unconnected with it, as I am sure you have done. I should really be gratified to see a full and fair examination of the ground it takes. I believe it to be the only ground on which reason and truth can take their stand, and that only against which we are told that the gates of hell shall not finally prevail. yet I have little expectation that the affirmative can be freely maintained in England. we know it could not here. for altho’ we have freedom of religious opinion by law, we are yet under the inquisition of public opinion: and in England it would have both law and public opinion to encounter. the love of peace, and a want of either time or taste for these disquisitions induce silence on my part as to the contents of this
			 paper, and all explanations & discussions which might arise out of it; and this must be my apology for observing the same silence on the questions of your letter. I leave the thing to the
			 evidence of the books on which it claims to be founded, and with which I am persuaded you are more familiar than myself.   Altho’ I rarely waste time
			 in
			 reading on theological subjects, as mangled by our Pseudo-Christians, yet I can readily suppose Basanistos may be amusing. ridicule is the only weapon which can be used against unintelligible propositions. ideas must be distinct before reason can act upon them; and no man ever had a distinct
			 idea of the trinity. it is the mere Abracadabra of the mountebanks calling themselves the priests of Jesus. if it could be understood it would not answer their purpose. their security is in their faculty of shedding darkness, like the cuttle fish, thro’ the element in which they move, and making it impenetrable to the eye of a pursuing enemy. and there they will skulk, until some rational creed can occupy the void which the
			 obliteration of their duperies would leave in the minds of our honest and unsuspecting brethren. whenever this shall take place, I believe that Christianism may be universal & eternal. I salute you with great esteem and respect.
          Th: Jefferson
        